Citation Nr: 1706770	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  08-26 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as due to Agent Orange exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and L.M.


ATTORNEY FOR THE BOARD

T. Jadhav, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969. 

 This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which in pertinent part, denied service connection for hypertension.

Thereafter in a December 2011 rating decision, the RO confirmed and continued the denial of service connection for hypertension to include finding that the condition was not secondary to Veteran's diabetes mellitus or due to Agent Orange exposure. 

Subsequent to the last rating decision, in a June 2013 rating decision the RO confirmed and continued the previous denial of service connection for hypertension secondary to post traumatic stress disorder. 

In September 2013, the Veteran and L.M. testified before the undersigned at a Board hearing.  A transcript of the hearing has been reviewed and associated with the claims file. 

This matter was before the Board in 2014, at which time it was remanded for further evidentiary development.  Thereafter, in 2016 decision the Board denied service connection for hypertension. 

In December 2016, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the United States Court of Appeals for Veterans Claims (Court) vacated the Board's 2016 decision to the extent that it denied service connection for hypertension and remanded the claim to the Board for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMR determined that the Board's adjudication of the issue of hypertension was inadequate, as the Board did not address the Veteran's assertion that hypertension is due to Agent Orange exposure during military exposure. 

The Veteran was provided a VA examination in 2011 where the examiner concluded that hypertension was not caused by diabetes, as hypertension was diagnosed prior to diabetes. 

Although the Veteran submitted a Questionnaire in June 2012 from Dr. M.G.M. stating that the Veteran's hypertension was caused or aggravated by service connected Post Traumatic Stress Disorder (PTSD), the Board acknowledged that the opinion was not supported by a rationale. 

The Board also considered the Veteran's June 2013 VA examination where the Veteran asserted that his hypertension was caused by PTSD as service connection was previously denied directly as well as related to service connected diabetes mellitus.  The VA examiner however found that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness as there is no credible medical evidence that hypertension is caused by PTSD. 

Also in March 2014, the VA examiner reviewed the VA medical records again and submitted an addendum opinion stating that the Veteran's hypertension is less likely than not aggravated by his service connected PTSD.

Although the VA examiners reviewed the Veteran's claim file, none of the VA examiners provided an opinion as to the Agent Orange exposure.  Therefore, because the Veteran asserts that his hypertension is due to Agent Orange exposure during military service, the Board recommends that the Veteran should be scheduled for a VA examination. 

The Board notes that the National Academy of Sciences has concluded that there is "limited or suggestive" evidence of an association between the exposure to Agent Orange and hypertension.  The suggestive evidence of an association can arguably be sufficient to establish an "indication" that the current disability "may be related" to herbicide exposure during service.  See 75 Fed. Reg. 32,540, 32,549  (Jun. 8, 2010); 75 Fed. Reg. 81,332, 81,333  (Dec. 27, 2010 ).  The Veteran has not been provided a VA examination for his claim of service connection for hypertension.  In light of the foregoing, the Board finds that the Veteran should be afforded a VA examination and an opinion regarding the etiology of his hypertension must be obtained.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The examiner should review the claims file to become familiar with the pertinent medical history.  Any indicated studies should be performed.

Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current hypertension is related to active service, to include Agent Orange exposure

The examiner is advised that exposure to Agent Orange has been previously conceded by the Board. 

The examiner is to provide a comprehensive rationale for each opinion provided.  The Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




